COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00449-CR


DUSTIN COLE CLEARMAN                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 57,414-B

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Dustin Cole Clearman pleaded guilty to theft of property under

$2,500 with two prior theft convictions, a state-jail felony.2 See Tex. Penal Code

Ann. § 31.03(e)(4)(D) (West Supp. 2017). The trial court impliedly found him

guilty and sentenced him to one year in the state-jail division of the Texas

      1
       See Tex. R. App. P. 47.4.
      2
       Clearman admitted getting caught stealing an $8 light from a Walmart.
Department of Criminal Justice.3 Appellant’s court-appointed appellate attorney

has filed a motion to withdraw as counsel and a brief in support of that motion.

Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding)

(analyzing the effect of Anders). Although Appellant was given an opportunity to

file a pro se response to the Anders brief, he has not done so, nor has the State

filed a brief in response to the Anders brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court must independently examine the record to see if any arguable ground may

be raised on his behalf. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We also consider the briefs and any pro se response. See

Schulman, 252 S.W.3d at 408–09. Only after we conduct our own examination to

determine whether counsel has correctly assessed the case may we grant his

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).


      3
      There is no express guilty finding. The trial court, however, assessed
punishment and signed a written judgment. See Holeman v. State, No. 06-13-
00191-CR, 2014 WL 860336, at *2 (Tex. App.—Texarkana Mar. 4, 2014, no pet.)
(mem. op., not designated for publication) (holding that assessing punishment
and entering written guilty judgment implied rendition of guilt).


                                          2
      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit, and we find nothing

in the record that arguably might support the appeal. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,

206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

      Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.



                                                   PER CURIAM

PANEL: KERR, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2018




                                        3